NUMBER 13-19-00078-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                  IN RE YASEMIN TURAN


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Hinojosa
             Memorandum Opinion by Justice Hinojosa 1

        Relator Yasemin Turan filed a petition for writ of mandamus in the above cause on

February 20, 2019. Through this original proceeding, Turan seeks to compel the trial

court to vacate its temporary orders pertaining to grandparent access and visitation and

to dismiss the case. See TEX. FAM. CODE ANN. § 153.433 (West, Westlaw through 2017

1st C.S.).




        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
       To obtain relief by writ of mandamus, a relator must establish that the trial court

committed a clear abuse of discretion and that there is no adequate remedy by appeal.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). The relator

bears the burden of proving both requirements. In re H.E.B. Grocery Co., 492 S.W.3d
300, 302 (Tex. 2016) (orig. proceeding) (per curiam); Walker, 827 S.W.2d at 840.

Mandamus relief is available if a trial court grants a grandparent’s request for temporary

access to grandchildren where the grandparent fails to prove by a preponderance of the

evidence that denial of possession of or access to the child would significantly impair the

child’s physical health or emotional well-being. See In re Scheller, 325 S.W.3d 640, 643

(Tex. 2010) (orig. proceeding) (per curiam); In re Derzapf, 219 S.W.3d 327, 335 (Tex.

2007) (orig. proceeding) (per curiam); In re J.M.G., 553 S.W.3d 137, 140 (Tex. App.—El

Paso 2018, orig. proceeding).

       As the party seeking relief, the relator has the burden of providing the Court with a

sufficient mandamus record to establish her right to mandamus relief. Walker v. Packer,

827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re Athans, 458 S.W.3d 675, 676

(Tex. App.—Houston [14th Dist.] 2015, orig. proceeding); see TEX. R. APP. P. 52.3(k)

(specifying the required contents for the appendix); id. R. 52.7(a) (specifying the required

contents for the record). Rules 52.3 and 52.7 require the relator to provide certified or

sworn copies of specified documents, including any order complained of, any other

document showing the matter complained of, and every document that is material to the

relator’s claim for relief that was filed in any underlying proceeding.         See id. R.




                                                2
52.3(k)(1)(A), 52.7(a)(1). The relator is also required to file a properly authenticated

transcript of any relevant testimony from any underlying proceeding, including any

exhibits offered into evidence, or a statement that no testimony was adduced in

connection with the matter. See id. R. 52.7.       In sum, the relator bears the “critical

obligation to provide the reviewing court with a complete and adequate record.” In re Le,

335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding).

      The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by real parties in interest, Norma Sonia Castaneda and Roberto

Castaneda, and the applicable law, is of the opinion that Turan has not met her burden

to obtain mandamus relief because she failed to provide the Court with a record which

complies with the appellate rules. Absent a sufficient record, this Court cannot determine

whether Turan is entitled to mandamus relief. Accordingly, we deny Turan’s request for

emergency relief, which was previously carried with the case, and we deny the petition

for writ of mandamus without prejudice.

                                                        LETICIA HINOJOSA
                                                        Justice

Delivered and filed the
22nd day of March, 2019.




                                               3